DETAILED ACTION
	This action is in response to the applicant’s reply filed on October 8, 2021. Claims 1-13 are pending and addressed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Carragher, US 2017/0234100 (hereinafter Carragher)” for the following reasons:
Carragher discloses an apparatus and method for use in oil and gas wells. A drilling assembly is mounted to the leading end of a casing and a eutectic alloy layer is located on the outer surface of the top half of the casing. A rubber seal is provided on the leading edge of the eutectic alloy layer and above an intumescent coating that expands when heated. The drilling assembly is used to drill a length of the wellbore. A downhole heater is run into the casing until even with the alloy thereby expanding the intumescent coating and melting the eutectic alloy to forma a seal between the casing and the surrounding wellbore. The heater is then removed from the wellbore and the molten alloy allowed to solidify to form an airtight seal in the annular space between the casing and the formation of the wellbore.
Carragher does not disclose the outer diameter of the alloy increases along a downward length of the casing creating a conical wedge shape and attaching a hanger to the casing surround the casing string in the wellbore.

Carragher fails to suggest alone, or in combination, the limitations of “said outer diameter of the alloy increases along a downward length of the casing providing the alloy with a conical wedge shape” as recited in claims 1, 7, and 13.

The Examiner is unaware of prior art which reasonably suggest alone or in combination the limations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676